Mr. Chief Justice Sheldost, dissenting: I adhere to the rule laid down in Nealy v. Brown et al. 1 Gilm. 10, and which I had supposed to prevail in this State, that where the question of the existence of a public highway comes up collaterally, as in this case, it is enough, in the first instance, to introduce in evidence the order establishing the road, without making proof of the previous steps required by the statute for laying out the road; that the presumption is, that the antecedent proceedings had been regular, subject, however, to be rebutted. There was no evidence in the present case rebutting the presumption that the antecedent proceedings had been regular—no evidence that á copy of the petition and notices had not been posted—all that appears is, that the proceedings, on their face, do not show such posting.